Exhibit 10.6.a

AMENDMENT NO. 1 TO
AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 1, dated as of February 7, 2007 (this “Amendment”), to the Amended
and Restated Master Repurchase Agreement, dated as of February 15, 2006 (as
amended hereby and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”), among
CAPITAL TRUST, INC. and CT BSI FUNDING CORP. (each, a “Seller” and collectively
the “Sellers”) and BEAR, STEARNS INTERNATIONAL LIMITED (the “Buyer”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement.

RECITALS

WHEREAS, the Buyer and the Sellers are parties to the Repurchase Agreement; and

WHEREAS, the Buyer and the Sellers have agreed, subject to the terms and
conditions of this Amendment, that the Repurchase Agreement shall be modified to
reflect certain terms set forth hereinafter;

NOW THEREFORE, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Repurchase Agreement is
hereby amended as follows:


SECTION 1.         AMENDMENTS.


(A)           THE DEFINITION OF “CDO ASSETS” IS HEREBY DELETED IN ITS ENTIRETY
AND THE FOLLOWING IS INSERTED IN LIEU THEREOF:


“CDO ASSETS” SHALL MEAN ELIGIBLE ASSETS, AS SPECIFIED BY AN INDENTURE FOR ANY
COLLATERALIZED DEBT OBLIGATION ISSUED BY SELLER, OR ITS SUBSIDIARIES, WHICH ARE
TO BE DESIGNATED AS CDO ASSETS.


(B)           THE DEFINITION OF “CDO I ASSET” IS HEREBY DELETED IN ITS ENTIRETY.


(C)           THE DEFINITION OF “CDO II ASSET” IS HEREBY DELETED IN ITS
ENTIRETY.


(D)           THE DEFINITION OF “MAXIMUM CDO AGGREGATE PURCHASE PRICE” IS HEREBY
DELETED IN ITS ENTIRETY AND THE FOLLOWING IS INSERTED IN LIEU THEREOF:


“MAXIMUM CDO AGGREGATE PURCHASE PRICE” SHALL MEAN $200,000,000 LESS THE
AGGREGATE PURCHASE PRICE FOR CDO ASSETS OWED TO BEAR STEARNS FUNDING, INC. UNDER
THE BEAR STEARNS FUNDING REPURCHASE AGREEMENT.


--------------------------------------------------------------------------------



(E)           THE DEFINITION OF “MAXIMUM COMMITTED AGGREGATE PURCHASE PRICE” IS
HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING IS INSERTED IN LIEU THEREOF:


“MAXIMUM COMMITTED AGGREGATE PURCHASE PRICE” SHALL MEAN $250,000,000 LESS THE
AGGREGATE AMOUNT OWED, EXCLUDING THE AGGREGATE PURCHASE PRICE FOR CDO ASSETS, TO
BEAR STEARNS FUNDING, INC. UNDER THE BEAR STEARNS FUNDING REPURCHASE AGREEMENT;
PROVIDED, HOWEVER, THAT FOR THE PURPOSES OF CALCULATING THE PURCHASE FEE
HEREUNDER, THE MAXIMUM COMMITTED AGGREGATE PURCHASE PRICE SHALL BE DEEMED TO BE
AS PROVIDED IN SECTION 2(E) HEREOF.


(F)            THE FOLLOWING DEFINITION IS HEREBY ADDED TO THE REPURCHASE
AGREEMENT:


“UPSIZE SIDE LETTER” SHALL MEAN THAT CERTAIN SIDE LETTER DATED AS OF THE DATE
HEREOF BY AND BETWEEN BUYER AND SELLER.


(G)           SECTION 2(G)(III) IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING IS INSERTED IN LIEU THEREOF:


“NO EXIT FEE WILL BE PAYABLE FOR THE EARLY REPURCHASE OF ANY PURCHASED ASSET
WHICH IS A CDO ASSET.”


(H)           SECTION 2(M) IS HEREBY AMENDED AS FOLLOWS:


REFERENCE TO THE TERM “SIDE LETTER” IS HEREBY DELETED AND REPLACED WITH THE TERM
“UPSIZE SIDE LETTER”


SECTION 2.         UPSIZE PURCHASE FEE.  SELLER SHALL PAY ON OR PRIOR TO THE
DATE HEREOF A ONE-TIME, UP FRONT AMOUNT (THE “UPSIZE PURCHASE FEE”) AS SET FORTH
IN THE UPSIZE SIDE LETTER.


SECTION 3.         EFFECTIVE DATE.  THIS AMENDMENT SHALL BE EFFECTIVE ON THE
DATE THAT THIS AMENDMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH BUYER AND THE SELLER (THE “AMENDMENT EFFECTIVE
DATE”).


SECTION 4.         NO DEFAULT.  ON THE AMENDMENT EFFECTIVE DATE, NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE REPURCHASE
AGREEMENT.


SECTION 5.         LIMITED EFFECT.  EXCEPT AS EXPRESSLY AMENDED AND MODIFIED BY
THIS AMENDMENT, THE REPURCHASE AGREEMENT SHALL CONTINUE TO BE, AND SHALL REMAIN,
IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS; PROVIDED, HOWEVER, THAT
FROM AND AFTER THE AMENDMENT EFFECTIVE DATE ALL REFERENCES TO THE AGREEMENT
THEREIN OR IN ANY RELATED DOCUMENT SHALL BE DEEMED TO BE A REFERENCE TO THE
REPURCHASE AGREEMENT AS AMENDED HEREBY.  THE EXECUTION OF THIS AMENDMENT BY THE
BUYER SHALL NOT OPERATE AS A WAIVER OF ANY OF ITS RIGHTS, POWERS OR PRIVILEGES
UNDER THE REPURCHASE AGREEMENT OR ANY RELATED DOCUMENT, EXCEPT AS EXPRESSLY SET
FORTH HEREIN.


SECTION 6.         COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY EACH OF THE
PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE AN
ORIGINAL AND ALL

2


--------------------------------------------------------------------------------



OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY
OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS AMENDMENT IN PORTABLE
DOCUMENT FORMAT (PDF) OR BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED ORIGINAL COUNTERPART THEREOF.


SECTION 7.         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF.

[SIGNATURES FOLLOW]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

 

 

 

 

 

BEAR, STEARNS INTERNATIONAL LIMITED

 

 

 

 

 

 

 

 

By:

/s/ Timothy Greene

 

 

 

 

Name: Timothy Greene

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

CAPITAL TRUST, INC.

 

 

(jointly and severally with the other Seller)

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

 

 

Name: Geoffrey G. Jervis

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

CT BSI FUNDING CORP.

 

 

(jointly and severally with the other Seller)

 

 

 

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

 

 

Name: Geoffrey G. Jervis

 

 

 

Title: Chief Financial Officer

 

Signature Page to Amendment No. 1 to Amended and Restated Master Repurchase
Agreement (CT/BSIL)


--------------------------------------------------------------------------------